DECISION UPON FURTHER REVIEW
PER CURIAM:
The appellant’s case is before us for a second time, having been remanded to this court by the Court of Military Appeals for consideration of an issue which was neither raised nor addressed during the course of our prior review. 23 M.J. 400. Our previous decision affirming the findings of guilty and the sentence is reported at 23 M.J. 514.
The appellant pleaded guilty to committing indecent acts with another pursuant to a pretrial agreement which incorporated, in pertinent part, an offer by the appellant “to waive the right to a trial by court-martial composed of members....” In United States v. Sautter, 23 M.J. 626 (A.F.C.M.R.1986), decided subsequent to our previous decision in this case, we concluded that a similar provision in a pretrial agreement violated Air Force Regulation 111-1, Military Justice Guide, para. 4-5h (1 August 1984). We held that the pretrial agreement was void and the resulting plea of guilty was improvident. We so hold in this case.
The findings of guilty and the sentence are set aside. A rehearing may be ordered.